 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is effective December 31, 2009
by and among, Brownie’s Marine Group, Inc., a Nevada corporation (the “Buyer”)
and Robert M. Carmichael, an individual residing in the State of Florida (the
“Seller”).
 
W I T N E S S E T H:
 
WHEREAS, the Seller owns certain intellectual property itemized on Exhibit A;
 
WHEREAS, the Buyer currently licenses such intellectual property from the Seller
in consideration of royalty fees;
 
WHEREAS, the Buyer believes there are opportunities to develop markets for the
intellectual property; and
 
WHEREAS, Buyer believes that it would be in the best interests of the Buyer to
acquire the intellectual property, thereby eliminating royalty fees, and
providing the Buyer with an opportunity to develop and market the intellectual
property; and
 
WHEREAS, the Buyer wishes to purchase or acquire from the Seller and the Seller
wishes to sell, assign and transfer to the Buyer, the intellectual property upon
the terms and subject to the conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the mutual covenants, representations and
warranties made herein, and of the mutual benefits to be derived hereby, the
parties hereto agree as follows:
 
DEFINITIONS
 
The terms defined below, whenever used in this Agreement (including the Exhibits
and Schedules attached hereto), shall have the respective meanings indicated
below for all purposes of this Agreement.  All references herein to a Section,
Article, Exhibit or Schedule are to a Section, Article, Exhibit or Schedule of
or to this Agreement, unless otherwise indicated.
 
Affiliate:  of a Person shall mean a Person that directly or indirectly through
one or more intermediaries, controls, is controlled by, or is under common
control with, the first Person.  “Control” (including the terms “controlled by”
and “under common control with”) means the possession, directly or indirectly,
of the power to direct or cause the direction of the management policies of a
person, whether through the ownership of voting securities, by contract or
credit arrangement, or otherwise.
 
Agreement:  shall have the meaning provided in the first paragraph, above.
 
Applicable Law:  shall mean all applicable provisions of all constitutions,
treaties, statutes, laws (including the common law), rules, regulations,
ordinances, codes or orders of any governmental authority.
 
 
 

--------------------------------------------------------------------------------

 
 
Assets:  shall have the meaning provided in Section 1.1.
 
Buyer: shall mean Brownie’s Marine Group, Inc., a Nevada corporation, and any of
its successors and assigns.
 
Closing:  shall have the meaning provided in Section 2.1.
 
Closing Date:  shall have the meaning provided in Section 2.1.
 
Code:  shall mean the Internal Revenue Code of 1986, as amended.
 
Collateral Documents:  shall mean the Intellectual Property Assignments.
 
Confidential Information:  shall mean any information (in any form whatsoever)
concerning the Assets that is not already generally available to the public.
 
Consent:  shall mean any consent, approval, authorization, waiver, permit,
grant, franchise, concession, agreement, license, exemption or order of
registration, certificate, declaration or filing with, or report or notice to,
any Person, including but not limited to any Governmental Authority.
 
Contract:  shall mean all agreements and contracts related to the Assets,
whether oral or written.
 
Intellectual Property Assets:  shall have the meaning provided in Section
3.1.4(a)
 
Intellectual Property Assignments:  shall have the meaning provided in Section
4.
 
IRS:  shall mean the Internal Revenue Service.
 
Lien:  shall mean any mortgage, pledge, hypothecation, right of others, claim,
security interest, encumbrance, lease, sublease, license, occupancy agreement,
adverse claim or interest, easement, covenant, encroachment, burden, title
defect, title retention agreement, voting, trust agreement, interest, equity,
option, lien, right of first refusal, charge or other restrictions or
limitations of any nature whatsoever, including but not limited to such as may
arise under any Contracts.
 
Person:  shall mean any natural person, firm, partnership, association,
corporation, company, limited liability company, trust, business trust,
Governmental Authority or other entity.
 
Seller:  shall mean Robert M. Carmichael.
 
ARTICLE I
 
SALE AND PURCHASE OF THE ASSETS
 
1.1    Assets.  Subject to the terms, conditions and qualifications set forth
herein and for the consideration set forth in Article II hereof, Seller agrees
to convey, transfer, assign and deliver to the Buyer at the Closing all of
Seller’s right, title and interest in and to the Seller’s intellectual property
described on Exhibit A herein (including, without limitation, all goodwill
associated with Seller’s permits, claims, work in process), the Intellectual
Property Assets, the Confidential Information, any and all rights of the Sellers
under Contracts entered into by Seller relating to the Assets (the foregoing
items are collectively referred to herein as the “Assets”). The Assets
transferred pursuant to this Agreement shall be sold and conveyed to the Buyer
free and clear of all Liens of any nature or description.  The Assets are
described as follows:  (a) United States Patents  (a) United States Patents
7,083,484, 6,860,773, 6,652,339 and 6,200,026 -- Inflatable dive marker and
collection bag; and (b) Current works in progress for an entire new series of
3-dimensional dive flags and divers raft/float system.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
THE CLOSING
 
2.1    Date.  The closing of the sale and purchase of the Assets (the “Closing”)
shall take place on December 31, 2009 (the “Closing Date”).
 
2.2    Consideration.  In consideration of the sale, assignment, conveyance and
delivery by the Seller of the Assets to Buyer pursuant to the terms and
conditions of this Agreement on the Closing Date, the Buyer shall pay to the
Seller an aggregate purchase price of Four Hundred Thousand (400,000) shares of
common stock of the Company (the “Shares”).
 
2.3    Allocation of Purchase Price.  The consideration referenced in Section
2.2, above (and any and all other capitalized costs), shall be allocated among
the Assets in accordance with an allocation schedule to be prepared by the Buyer
in accordance with the Code, which allocation shall be binding upon the Buyer
and the Seller.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
3.1    Representations and Warranties of the Seller.  Seller represents,
warrants and covenants to the Buyer as follows:
 
3.1.1  Authorization, etc.  The Seller has the power and authority to execute
and deliver this Agreement and each of the Collateral Documents to which it is a
party, to perform fully its obligations hereunder and thereunder, and to
consummate the transactions contemplated hereby and thereby.  The execution and
delivery by the Seller of this Agreement and the Collateral Documents to which
it is a party, and the consummation of the transactions contemplated hereby and
thereby, have been duly authorized by all requisite legal actions.  The Seller
has duly executed and delivered this Agreement and each of the Collateral
Documents to which it is a party.  This Agreement is a legal, valid and binding
obligation of the Seller, enforceable against the Seller in accordance with its
terms, except that (a) such enforcement may be subject to bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights and (b) the remedy
of specific performance and injunctive and other forms of equitable relief may
be subject to equitable defenses and to the exercise of judicial discretion by
the court before which any proceeding therefore may be brought.
 
 
3

--------------------------------------------------------------------------------

 
 
3.1.2  No Conflicts, etc.  The execution, delivery and performance by the Seller
of this Agreement and each of the Collateral Documents to which it is a party,
and the consummation of the transactions contemplated hereby and thereby, do not
and will not conflict with or result in a violation of or a default under (with
or without the giving of notice or the lapse of time or both) (i) any Applicable
Law applicable to the Seller, or the Assets, (ii) the legal authority of the
Seller, or (iii) any Contract or other contract, agreement or other instrument
to which the Seller or any Affiliate thereof is a party or by which the Seller
may be bound or affected.  
 
3.1.3  Assets.  The Seller has good title to all the Assets free and clear of
any and all Liens.  
 
3.1.4  Intellectual Property.
 
(a)    Title.  Exhibit A contains a correct list of all Intellectual Property
that is owned by the Seller and used in, held for use in connection with, or
necessary for the conduct of, or otherwise material to the Seller’s conveyance
of the intellectual property contemplated by this Agreement (the “Intellectual
Property Assets”).  The Seller is the sole owner all of the Intellectual
Property Assets, free from any Liens and free from any requirement of any past,
present or future royalty payments, license fees, charges or other payments, or
conditions or restrictions whatsoever.
 
(b)    Transfer.  Immediately after the Closing, the Buyer will own or otherwise
have the right to use all the Intellectual Property Assets, free from any Liens.
 
3.1.5  Investment.
 
(a)    Seller is an Accredited Investor as that term is defined in Regulation D
promulgated under the Securities Act of 1933, as amended (the "Act").
 
(b)    Seller acknowledges that the Shares are being acquired solely for the
account of Seller and not with a view to, or for resale in connection with, any
distribution in any jurisdiction where such sale or distribution would be
precluded.  The Seller does not intend to dispose of all or any part of the
Shares except in compliance with the provisions of the Act and applicable state
securities laws, and understands that the Shares are being offered pursuant to a
specific exemption under the provisions of the Act, which exemption(s) depends,
among other things, upon the compliance with the provisions of the Act.  Seller
has relied solely on the reports of the Company filed with the Securities and
Exchange Commission in making its decision to acquire the Shares.
 
3.2    Representations and Warranties of the Buyer.  The Buyer represents and
warrants to the Seller as follows:
 
3.2.1  Authorization, etc.  The Buyer has the power and authority to execute and
deliver this Agreement and each of the Collateral Documents to which it is a
party, to perform fully its obligations hereunder and thereunder, and to
consummate the transactions contemplated hereby and thereby.  The execution and
delivery by the Buyer of this Agreement and the Collateral Documents to which it
is a party, and the consummation of the transactions contemplated hereby and
thereby, have been duly authorized by all requisite action of the Buyer.  The
Buyer has duly executed and delivered this Agreement and each of the Collateral
Documents to which it is a party.  This Agreement is a legal, valid and binding
obligation of the Buyer, enforceable against it in accordance with its terms,
except that (a) such enforcement may be subject to bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights and (b) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the exercise of judicial discretion by the court
before which any proceeding therefore may be brought.
 
 
4

--------------------------------------------------------------------------------

 
 
3.2.2  Organization.  The Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation with full power and authority to carry on its business and to own or
lease and to operate its properties as and in the places where such business is
conducted and such properties are owned, leased or operated.
 
3.2.3  No Conflicts, etc.  The execution, delivery and performance by the Buyer
of this Agreement and each of the Collateral Documents to which it is a party,
and the consummation of the transactions contemplated hereby and thereby, do not
and will not conflict with or result in a violation of or a default under (with
or without the giving of notice or the lapse of time or both) (i) any Applicable
Law applicable to the Buyer, or (ii) the certificate of incorporation or bylaws
of the Buyer.
 
3.2.4  Issuance of the Shares.  The Shares are duly authorized and, when issued
and paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens and shall not be
subject to preemptive rights or similar rights of shareholders.
 
ARTICLE IV
 
OBLIGATIONS OF SELLER AT CLOSING
 
At the Closing, Seller will deliver to the Buyer all documents, certificates and
agreements necessary to transfer to the Buyer good and marketable title to the
Assets, free and clear of any and all Liens thereon, including without
limitation, assignments with respect to the Intellectual Property Assets (the
“Intellectual Property Assignments”).
 
ARTICLE V
 
OBLIGATIONS OF BUYER AT CLOSING
 
At the Closing, the Buyer will deliver to the Seller the consideration provided
under Section 2.2 and copies of the corporate resolutions necessary to authorize
the execution, delivery and performance of this Agreement and the applicable
Collateral Documents by the Buyer.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
MISCELLANEOUS
 
6.1    Expenses.  Subject to the terms and provisions of this Agreement, the
Seller, on the one hand, and the Buyer, on the other hand, shall bear their
respective expenses, costs and fees (including attorneys’ and accountants’ fees)
in connection with the preparation, execution and delivery of this Agreement and
compliance herewith.
 
6.2    Severability.  If any provision of this Agreement, including any phrase,
sentence, clause, Section or subsection is inoperative or unenforceable for any
reason, such circumstances shall not have the effect of rendering the provision
in question inoperative or unenforceable in any other case or circumstance, or
of rendering any other provision or provisions herein contained invalid,
inoperative, or unenforceable to any extent whatsoever.
 
6.3    Notices.  All notices, requests, demands, waivers and other communication
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered personally, (b) mailed
by first-class, registered or certified mail, return receipt requested, postage
prepaid, or (c) sent by reputable, nationally recognized next-day or overnight
mail or delivery or (d) sent by telecopy or telegram.
 
(i)    if to the Seller to:
Robert M. Carmichael
 
940 N.W. 1st Street
 
Fort Lauderdale, Florida  33301
   
(ii)    if to the Buyer to:
Brownie’s Marine Group, Inc.
 
940 N.W. 1st Street
 
Fort Lauderdale, Florida  33301



or, in each case, at such other address as may be specified in writing to the
other parties hereto.
 
All such notices, requests, demands, waivers and other communications shall be
deemed to have been received (w) if by personal delivery on the date of such
delivery, (x) if by certified or registered mail, on the fifth (5th) day after
the mailing thereof, (y) if by next-day or overnight mail or delivery, on the
day delivered, (z) if by telecopy or telegram, on the next day following the day
on which such telecopy or telegram was sent, provided that a copy is also sent
by certified or registered mail.
 
6.4    Entire Agreement.  This Agreement (including the Exhibits and Schedules
hereto) the Collateral Documents (when executed and delivered) constitute the
entire agreement and supersede all prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter hereof.
 
6.5    Counterparts.  This Agreement may be executed in several counterparts,
each of which shall be deemed an original and all of which shall together
constitute one and the same instrument.
 
 
6

--------------------------------------------------------------------------------

 
 
6.6    Governing Law, etc.  This Agreement shall be governed in all respects,
including as to validity, under the laws of the State of Florida without giving
effect to the conflict of laws rules thereof.  The Buyer and the Seller hereby
irrevocably submit to the jurisdiction of the courts of the State of Florida and
the Federal courts of the United States of America located in the State of
Florida, solely in respect of the interpretation and enforcement of the
provisions of this Agreement and of the documents referred to in this Agreement,
and hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or of any such document,
that is not subject thereto or that such action, suit or proceeding may not be
brought or is not maintainable in said courts or that the venue thereof may not
be appropriate or that this Agreement or any of such document may not be
enforced in or by said courts, and the parties hereto irrevocably agree that all
claims with respect to such action or proceeding shall be heard and determined
in such court in Broward County, Florida.
 
6.7    Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and there respective successors and permitted
assigns.
 
6.8    Assignment.  This Agreement shall be freely assignable or transferable by
the Buyer to, and shall inure to the benefit of, and be binding upon any other
corporate entity that shall succeed to the business presently being operated by
the Buyer.  This Agreement shall not be assignable by the Seller without the
prior written consent of the Buyer.
 
6.9    Amendment; Waivers, etc.  No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge or waiver is sought.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 
 

 
BUYER:
     
BROWNIE’S MARINE GROUP, INC. a Nevada corporation
     
By: /s/Robert M. Carmichael
 
Name:  Robert M. Carmichael
 
Title:    President
         
SELLER:
     
/s/Robert M. Carmichael
 
Robert M. Carmichael

 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT A
SCHEDULE 3.1.14
INTELLECTUAL PROPERTY ASSETS


 
Patent No.
 
 
Title
 
Filing Date
 
I.I.P
Three-Dimensional Dive Flag development in progress
TBD
I.I.P
Novel Dive Raft / Float system for Divers
TBD
7,083,484
Inflatable dive marker and collection bag
February 28, 2005
6,860,773
Inflatable dive marker and collection bag
November 21, 2003
6,652,339
Inflatable dive marker and collection bag
March 12, 2001
6,200,026
Inflatable dive marker and collection bag
March 27, 1998

 
 
 
 

--------------------------------------------------------------------------------

 